Notice of Allowability
Claims 1-3, 5-10, 12-17, 19-23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Zhang et al. US Patent Publication No. 2015/0358209 teaches identifying a proposed change to a state of a network (para. [0031] receives proposed network state(s), change to values of one or more state variables.  para. [0032] application may generate… a proposed network state); in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy (para. [0013] determine whether defined policies are violated by the proposed network states.  para. [0032] access defined policies and determine whether changes… result in a policy violation), the policy including a query plan describing operations to perform on data to effectuate the proposed change to determine whether the proposed change will violate the policy (para. [0031] merge the proposed network state(s) and generate a target network state 116.  group of accepted changes to values of state variables.  determine whether a conflict exists between two or more changes.  defined policy is violated); when the proposed change will cause the state of the network to violate the policy, execute an action to cause the cloud service provider to prevent violation of the policy by executing an action associated with the proposed change (para. [0032] rejection some changes, may not implement all the suggested state variable changes.  para. [0024] network 104… e.g., a cloud service).
Mayer US Patent No. 7,003,562 teaches identifying a proposed change to a state of a network (claim 1.  proposed change to a configuration file.  col. 4, lines 16-24.  receives configuration data, builds an internal network configuration model); and in response to identifying the proposed change, determine whether the proposed change will cause the state of the network to violate a policy (col. 4, lines 25-34.  analyzes…. against the network policy to determine whether the network configuration  model violates the network policy).
various network data, such as router states and link states are abstracted into tables in the relational database propagates, to the appropriate network elements, state changes that are written to database tables. para. [0021] information associated with routers, such as the router connections, router capability, router state, etc, may be stored in cells of the various tables of the database.  para. [0050] router configurations and network status may be represented as relational tables. para. [0033] tables, 206, 207 and 208, and views, 209, reflect router configurations and network status.  para. [0034] states involved in operation tasks are modeled as relational data, and stored in one of the following types of tables status from the routers).
Risbood et al. US Patent Publication No. 2014/0123129 teaches a processor to execute an application programming interface call to the cloud service provider to execute an action associated with the proposed change (para. [0051] (API calls) to the infrastructure service layer 114 and the kernel layer 112… APIs calls that create, re-create, move, or delete components (e.g., virtual machines and services)).  
The prior art of record do not further teach in whole or make obvious the query plan including: storing a copy of the network state data in network state tables in temporary memory; changing the network state tables corresponding to the proposed change; and detecting within the copy of the network state data, a network state violation of a data source according to the policy that specifies a set of conditions for a set of network state entities received from at least two of the data sources, the set of conditions specified as an existence of a set of data tuples involving the set of network state entities in the set of relational tables stored in the temporary memory.
The prior art of record do not further teach in whole or make obvious the policy including (A) a first set of conditions that define a first network state that is in violation of the policy when each of the first set of conditions is represented in the set of relational tables, (B) a second set of conditions that define a second network state in which the proposed change is permitted when each of the second set of conditions is represented in the set of relational tables, and (C) a query plan describing operations to perform on data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445